Citation Nr: 0733777	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-36 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, status-post laminectomy.



WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to May 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.  
The veteran appeared before the undersigned Acting Veterans 
Law Judge in September 2006.  A transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has degenerative disc disease of the lumbar 
spine, status-post laminectomy, that began as a consequence 
of injuries sustained during active service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine, status-post 
laminectomy, was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that his current low back pain and 
limitation began during service.  He credibly testified 
before the Board that he sustained two injuries during active 
service, was treated with a body cast for eight weeks 
following the second injury, and has continued to require 
treatment for low back pain since that time.  The veteran 
also credibly testified that he underwent a laminectomy in 
1991 following an incident on his job when he could not get 
up from a seated position due to back pain.  He acknowledged 
that he filed a workman's compensation claim in 1991, but 
pointed out that his low back had caused him trouble for many 
years prior to the workplace incident.  The veteran's service 
medical records and post-service treatment records are 
consistent with his testimony.

The veteran underwent VA examination in February 2005 and the 
examiner performed a physical examination as well as a review 
of the claims folder.  At the time of the examination, the 
claims folder contained all treatment records surrounding the 
1991 workplace injury and subsequent discectomy and 
laminectomy at the L3-L4 and L4-L5 levels.  The claims folder 
also included evidence of magnetic resonance imaging (MRI) 
showing degenerative changes already present in the low back 
at the time of the 1991 surgery.  As a result, the examiner 
rendered a diagnostic impression of degenerative disc disease 
of the lumbar spine, post-laminectomy, and opined that it was 
more likely than not that the present low back problems were 
related to the veteran's military service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence as outlined above, the Board finds that 
the veteran sustained a low back injury during service which 
led to his subsequent development of degenerative disc 
disease.  The only medical opinion of record makes this link 
and it is based upon examination of the veteran and review of 
the claims folder.  Although the report does not specifically 
include reference to a 1991 workplace injury, the Board finds 
that the report clearly states that the opinion is based upon 
a review of the claims folder that included evidence of the 
injury and reference was made to the 1991 surgery indicating 
that the records from that period were considered.  There is 
no evidence to suggest that the chronicity of symptomatology 
that existed from the time of the veteran's in-service 
injuries in the 1970's to the present is from any incident 
other than those experienced during service.  Therefore, when 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the currently diagnosed low back disability 
began during service or as a consequence thereof.  As such, 
service connection is granted for a low back disability.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, status-post laminectomy, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)  



 Department of Veterans Affairs


